      Case 1:19-cv-00153-SPB-RAL Document 116 Filed 12/31/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JAMES T. KNEPP,                                 )
                        Plaintiff,              )
                                                )       C.A. No. 19-153 Erie
                                                )
                 v.                             )
                                                )       District Judge Susan Paradise Baxter
RAMONA PARAWAY, et al.,                         )       Magistrate Judge Richard A. Lanzillo
             Defendants.                        )



                                     MEMORANDUM ORDER


       Plaintiff James T. Knepp, an inmate incarcerated at the State Correctional Institution at

Albion, Pennsylvania (“SCI-Albion”), initiated this pro se civil rights action on May 24, 2019,

against six members of the medical or corrections staff at SCI-Albion: Superintendent Michael

Clark, Nurse Ramona Paraway, Corrections Health Care Administrator Jeri Smock, Nurse Robin

Miller, Nurse Mike Edwards, and Dr. Amanda Hartwell. Plaintiff claims that Defendants were

deliberately indifferent to his serious medical needs in violation of his rights under the eighth

amendment to the United States Constitution, and committed the state law tort of medical

malpractice. The case was referred to United States Magistrate Judge Richard A. Lanzillo for

report and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and

Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrates. This matter was subsequently

reassigned to the undersigned, as presiding judge, on June 20, 2019, with Judge Lanzillo

remaining as the referred Magistrate Judge for all pretrial proceedings.

       On May 12, 2020, Plaintiff filed a partial motion for summary judgment as to his medical

malpractice claim against Defendants Hartwell, Smock, Edwards, and Miller [ECF No. 76]. On

May 13, 2020, Defendants Clark, Paraway, Smock, Miller, and Edwards filed a motion for
       Case 1:19-cv-00153-SPB-RAL Document 116 Filed 12/31/20 Page 2 of 2




summary judgment [ECF No. 78] as to all claims against them, and Defendant Hartwell

subsequently filed his own motion for summary judgment [ECF No. 92] as to all claims against

him.

        On November 18, 2020, Judge Lanzillo issued a Magistrate Judge’s Report and

Recommendation (“R&R”) recommending that Plaintiff’s partial motion for summary judgment

be denied and that Defendants’ motions for summary judgment be granted [ECF No. 111].

Objections to the R&R were due to be filed by December 7, 2020; however, no objections have

been filed to date.

        After de novo review of the complaint and documents in the case, together with the report

and recommendation, the following order is entered:

         AND NOW, this 31ST day of December, 2020;

         IT IS HEREBY ORDERED that Plaintiff’s partial motion for summary judgment [ECF

No. 76], is DENIED; that the motion for summary judgment filed by Defendants Clark, Paraway,

Smock, Miller, and Edwards [ECF No. 78] is GRANTED; that Defendant Hartwell’s motion for

summary judgment [ECF No. 92] is GRANTED; and that judgment is entered in favor of all

Defendants and against Plaintiff on all claims in this case. The report and recommendation of

Magistrate Judge Lanzillo, issued November 18, 2020 [ECF No. 111], is adopted as the opinion

of the court.

         The Clerk is directed to mark this case CLOSED.


                                                      ______________________________
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge

cc:      The Honorable Richard A. Lanzillo
         U.S. Magistrate Judge
